DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 6-15, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sorrento et al., US2021/0134069 A1, and further in view of Busey et al., US2021/0110557 A1.
Regarding claim 1, Sorrento teaches A computer-implemented method (Abstract) comprising: presenting, via a visual interface, a virtual shape associated with a three-dimensional (3D) coordinate system (par. 0022; some experimental immersive interfaces have leveraged tri-dimensional input devices and virtual reality head mounted display to enhance 3D modeling, and rotations are limited to the fundamental X, Y, and Z axis without the possibility to set a generic axis.); presenting, via the visual interface, a visual indicator positioned in proximity to the virtual shape and indicating that a specified spatial parameter of the virtual shape will be modified along a specified dimension of the 3D coordinate system in response to a given type of user input associated with the visual indicator (par. 0021; A three-degree of freedom device (3 DOF) is a device that provides spatial positional coordinate info to a computer. A six degree of freedom (6 DOF) input device is a device that provides spatial positional and orientation coordinates to the computer. This kind of device provides a richer set of data compared to bi-dimensional devices like mouse, trackpads and 2D styluses.); and while presenting the visual indicator, detecting an instance of the given type of user input associated with the visual indicator (par. 0059; the input device 106 may be an image based sensor which detects the position and gestures of the hands of the users. In this embodiment the image based sensor provides for each hand of the user a data set. Each data set comprises the coordinates of the hand in the space and a switch status that is capable of assuming at least two states.). 
Sorrento fails to teach the following recited limitation.  However, Busey teaches after detecting the instance of the given type of user input, updating the virtual shape that is presented via the visual interface by modifying the specified spatial parameter of the virtual shape along the specified dimension (par. 0072; modify or otherwise update a virtual representation in real time. For example, some embodiments may display a virtual shoulder pad that is attached to an anchor point of a virtual representation of a T-shirt, such as mesh model representing the T-shirt. In response to a detected deformation of the T-shirt that changes the dimensions of the portion of the T-shirt that the virtual shoulder pad is attached to, some embodiments may update the shape, position, or orientation of the first virtual object.).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Sorrento’s teachings with Busey’s teachings in order to concurrently display three virtual objects and update an attribute of the first virtual object without updating the attributes of the second or third virtual attribute (Busey, par. 0073).

Regarding claims 2 and 14, Sorrento and Busey teach all the limitations in claims 1 and 13.  Sorrento further teaches before presenting the visual indicator, detecting a user selection of the specified spatial parameter and the specified dimension of the 3D coordinate system, wherein the detecting of the user selection responsively triggers the presenting of the visual indicator (par. 0022; The gizmo appears when an element of the 3D scene is selected and allows to perform some transformations by grabbing one of the GUI handlers around the element. For instance, some handlers are configured to trigger a scale transformation of the element, other handlers to rotate it.).

Regarding claims 3, 15 and 19, Sorrento and Busey teach all the limitations in claims 1, 13 and 18.  Sorrento further teaches wherein the visual indicator comprises a first visual indicator indicating that the specified spatial parameter of the virtual shape will be incremented along the specified dimension of the 3D coordinate system in response to receiving a first type of user input associated with the first visual indicator, and wherein the method further comprises: presenting, via the visual interface, a second visual indicator positioned in proximity to the virtual shape and indicating that the specified spatial parameter of the virtual shape will be decremented along the specified dimension of the 3D coordinate system in response to a second type of user input associated with the second visual indicator (par. 0058;  each controller of the couple provides a data set which comprises the coordinates of the controller in the space and a switch status that is capable of assuming at least two states. The user can change the status of the two switches by interacting with the related button on the related controller. In a preferred embodiment, the controllers are represented in the virtual space and the related points are represented by cursors in the virtual space.).

Regarding claim 6, Sorrento and Busey teach all the limitations in claim 1. Busey further teaches wherein the specified spatial parameter comprises a size parameter, and wherein modifying the specified spatial parameter of the virtual shape comprises one of (i) incrementing or decrementing a width of the virtual shape if the specified dimension comprises an x-axis of the 3D coordinate system, (ii) incrementing or decrementing a height of the virtual shape if the specified dimension comprises a y-axis of the 3D coordinate system, or (iii) incrementing or decrementing a depth of the virtual shape if the specified dimension comprises a z-axis of the 3D coordinate system (par. 0076; A plurality of users may view and vote on the visual record of the virtual panda, wherein each vote may increase or decrease the value of a user-modifiable voting metric associated with the virtual panda.).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Sorrento’s teachings with Busey’s teachings in order to concurrently display three virtual objects and update an attribute of the first virtual object without updating the attributes of the second or third virtual attribute (Busey, par. 0073).

Regarding claim 7, Sorrento and Busey teach all the limitations in claim 1. Busey further teaches wherein the specified spatial parameter comprises a position parameter, and wherein modifying the specified spatial parameter of the virtual shape comprises one of (i) incrementing or decrementing a position of the virtual shape along an x-axis of the 3D coordinate system if the specified dimension comprises the x-axis of the 3D coordinate system, (ii) incrementing or decrementing the position of the virtual shape along a y-axis of the 3D coordinate system if the specified dimension comprises the y-axis of the 3D coordinate system, or (iii) incrementing or decrementing the position of the virtual shape along a 37z-axis of the 3D coordinate system if the specified dimension comprises the z-axis of the 3D coordinate system (par. 0076; A plurality of users may view and vote on the visual record of the virtual panda, wherein each vote may increase or decrease the value of a user-modifiable voting metric associated with the virtual panda.).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Sorrento’s teachings with Busey’s teachings in order to concurrently display three virtual objects and update an attribute of the first virtual object without updating the attributes of the second or third virtual attribute (Busey, par. 0073).

Regarding claim 8, Sorrento and Busey teach all the limitations in claim 1. Busey further teaches wherein the specified spatial parameter comprises an orientation parameter, and wherein modifying the specified spatial parameter of the virtual shape comprises one of (i) incrementing or decrementing a pitch of the virtual shape if the specified dimension comprises an x-axis of the 3D coordinate system, (ii) incrementing or decrementing a yaw of the virtual shape if the specified dimension comprises a y-axis of the 3D coordinate system, or (iii) incrementing or decrementing a roll of the virtual shape if the specified dimension comprises a z-axis of the 3D coordinate system (par. 0072; Such updates may include transforming the shape of the shoulder pad to match an increase or decrease in an updated width of the T-shirt model, shifting the position of the shoulder pad to track the position of an anchor point of the T-shirt model, or re-orienting the shoulder pad to match an orientation of an anchor point of the T-shirt model.).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Sorrento’s teachings with Busey’s teachings in order to concurrently display three virtual objects and update an attribute of the first virtual object without updating the attributes of the second or third virtual attribute (Busey, par. 0073). 

Regarding claim 9, Sorrento and Busey teach all the limitations in claim 1. Sorrento further teaches wherein the virtual shape comprises a label of an object detected within sensor data that is representative of a real-world environment (par. 0074; the controller or the hand whose switch has been activated by the user first is assigned the label “A” and, accordingly, the other controller is assigned the label “B”.), wherein the sensor data comprises one or more of Light Detecting and Ranging (LiDAR) data, image data, or telematics data (par. 0074; image based sensor).

Regarding claim 10, Sorrento and Busey teach all the limitations in claim 9. Sorrento further teaches wherein presenting the virtual shape comprises: presenting, via the visual interface, a visualization of the sensor data that includes the label of the object detected within sensor data (par. 0088; an icon is displayed in each virtual point and represent the related action sub-set.).

Regarding claim 11, Sorrento and Busey teach all the limitations in claim 1. Sorrento further teaches detecting one or more additional instances of the given type of user input associated with the visual indicator (par. 0074; detects the new position of the controller A and stores the vector and the module of segment P0A in the temporary memory.); and further updating the virtual shape that is presented via the visual interface by further modifying the specified spatial parameter of the virtual shape along the specified dimension (par. 0074; keeps updating this record as the user moves the cursor until the operation is complete or until the user further interacts with switch A.).

Regarding claim 12, Sorrento and Busey teach all the limitations in claim 1. Sorrento further teaches presenting, via the visual interface, a representation of an object associated with the virtual shape (par. 0083; the execution of a translation operation in two direction of an element, a chair, according to a first embodiment of the invention. The user selects a target element, changes switch A status to “on” to define the start point P0 from cursor A, moves the virtual controller A, changes switch A status to “off” to define the end point P1 from cursor A and complete the operation (stop signal).), and 38wherein, after updating the virtual shape that is presented via the visual interface by modifying the specified spatial parameter of the virtual shape along the specified dimension, the virtual shape is aligned with the representation of the object (par. 0085;  the cursor B is aligned with P1 along a local axis (e.g. local X) and a mono-dimensional scale transformation is applied to the selected element. In a possible embodiment, the cursor B is aligned with P1 along a local plane (e.g. local plane XY) and a bi-dimensional scale transformation is applied to the selected element.).

Regarding claim 13, Sorrento teaches A non-transitory computer-readable medium comprising program instructions stored thereon that, when executed by at least one processor of a computing system (par. 0070; instructions implementing the operating system 111, the computer program 110, and the compiler 113 are tangibly embodied in a non-transient computer-readable medium.), cause the computing system to perform functions comprising: presenting, via a visual interface, a virtual shape associated with a three-dimensional (3D) coordinate system (par. 0022; some experimental immersive interfaces have leveraged tri-dimensional input devices and virtual reality head mounted display to enhance 3D modeling, and rotations are limited to the fundamental X, Y, and Z axis without the possibility to set a generic axis.); presenting, via the visual interface, a visual indicator positioned in proximity to the virtual shape and indicating that a specified spatial parameter of the virtual shape will be modified along a specified dimension of the 3D coordinate system in response to a given type of user input associated with the visual indicator (par. 0021; A three-degree of freedom device (3 DOF) is a device that provides spatial positional coordinate info to a computer. A six degree of freedom (6 DOF) input device is a device that provides spatial positional and orientation coordinates to the computer. This kind of device provides a richer set of data compared to bi-dimensional devices like mouse, trackpads and 2D styluses.); and while presenting the visual indicator, detecting an instance of the given type of user input associated with the visual indicator (par. 0059; the input device 106 may be an image based sensor which detects the position and gestures of the hands of the users. In this embodiment the image based sensor provides for each hand of the user a data set. Each data set comprises the coordinates of the hand in the space and a switch status that is capable of assuming at least two states.).  
Sorrento fails to teach the following recited limitation.  However, Busey teaches after detecting the instance of the given type of user input, updating the virtual shape that is presented via the visual interface by modifying the specified spatial parameter of the virtual shape along the specified dimension (par. 0072; modify or otherwise update a virtual representation in real time. For example, some embodiments may display a virtual shoulder pad that is attached to an anchor point of a virtual representation of a T-shirt, such as mesh model representing the T-shirt. In response to a detected deformation of the T-shirt that changes the dimensions of the portion of the T-shirt that the virtual shoulder pad is attached to, some embodiments may update the shape, position, or orientation of the first virtual object.).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Sorrento’s teachings with Busey’s teachings in order to concurrently display three virtual objects and update an attribute of the first virtual object without updating the attributes of the second or third virtual attribute (Busey, par. 0073).

Regarding claim 18, Sorrento teaches A computing system (Fig. 1, par. 0056; Computer 101) comprising: at least one processor (par. 0064; general purpose processor 102); a non-transitory computer-readable medium (par. 0070; a non-transient computer-readable medium); and program instructions stored on the non-transitory computer-readable medium that are executable by the at least one processor such that the computing system (par. 0071; the operating system 111 and the computer program 110 are comprised of computer program instructions which, when accessed, read and executed by the computer 101, cause the computer 101 to perform the steps.) is configured to: 40present, via a visual interface, a virtual shape associated with a three-dimensional (3D) coordinate system (par. 0022; some experimental immersive interfaces have leveraged tri-dimensional input devices and virtual reality head mounted display to enhance 3D modeling, and rotations are limited to the fundamental X, Y, and Z axis without the possibility to set a generic axis.); present, via the visual interface, a visual indicator positioned in proximity to the virtual shape and indicating that a specified spatial parameter of the virtual shape will be modified along a specified dimension of the 3D coordinate system in response to a given type of user input associated with the visual indicator (par. 0021; A three-degree of freedom device (3 DOF) is a device that provides spatial positional coordinate info to a computer. A six degree of freedom (6 DOF) input device is a device that provides spatial positional and orientation coordinates to the computer. This kind of device provides a richer set of data compared to bi-dimensional devices like mouse, trackpads and 2D styluses.); and while presenting the visual indicator, detect an instance of the given type of user input associated with the visual indicator (par. 0059; the input device 106 may be an image based sensor which detects the position and gestures of the hands of the users. In this embodiment the image based sensor provides for each hand of the user a data set. Each data set comprises the coordinates of the hand in the space and a switch status that is capable of assuming at least two states.).  
Sorrento fails to teach the following recited limitation.  However, Busey teaches after detecting the instance of the given type of user input, update the virtual shape that is presented via the visual interface by modifying the specified spatial parameter of the virtual shape along the specified dimension (par. 0072; modify or otherwise update a virtual representation in real time. For example, some embodiments may display a virtual shoulder pad that is attached to an anchor point of a virtual representation of a T-shirt, such as mesh model representing the T-shirt. In response to a detected deformation of the T-shirt that changes the dimensions of the portion of the T-shirt that the virtual shoulder pad is attached to, some embodiments may update the shape, position, or orientation of the first virtual object.).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Sorrento’s teachings with Busey’s teachings in order to concurrently display three virtual objects and update an attribute of the first virtual object without updating the attributes of the second or third virtual attribute (Busey, par. 0073).

Allowable Subject Matter
Claims objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Applicant is requested to cancel claims 4, 16 and 20 and incorporated the claimed limitations into independent claims 1, 13 and 18 because none of the references teach or suggest the claimed limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYODEJI O AYOTUNDE whose telephone number is (571)270-7983. The examiner can normally be reached Monday - Friday, 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AYODEJI O AYOTUNDE/Primary Examiner, Art Unit 2649